


110 HR 2910 IH: VETS Act of 2007
U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2910
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2007
			Mrs. Davis of
			 California (for herself, Mr.
			 Mitchell, and Mr. Walz of
			 Minnesota) introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend the Servicemembers Civil Relief Act to provide
		  for reimbursement to members of the Armed Forces of tuition for programs of
		  education delayed by military service, for deferment of students loans and
		  reduced interest rates for members of the Armed Forces during periods of
		  military service, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Education Tuition Support Act
			 of 2007 or the VETS Act of 2007.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 makes the following findings:
				(1)There is no more
			 important cause than the defense of the United States.
				(2)Since 2003, nearly
			 1,300,000 members of the Armed Forces have served in Iraq or Afghanistan and
			 over 420,000 members of the Armed Forces in the National Guard and Reserve have
			 been called to active duty.
				(3)The men and women
			 of the Armed Forces put their lives on hold, leave their families, jobs, and
			 postsecondary education in order to serve the United States, and do so with
			 distinction.
				(4)In 2005, 500,000
			 veterans claimed education benefits from the Department of Veterans Affairs and
			 approximately 47,000 of those veterans are members of the National Guard or
			 Reserve and recently returned from serving in the Armed Forces in Iraq or
			 Afghanistan.
				(5)Many members of
			 the Armed Forces depend on various forms of financial aid in addition to their
			 Montgomery GI Bill benefits to help fund their college education.
				(6)The 6 percent
			 interest rate cap on all debts of members of the Armed Forces called to active
			 duty guaranteed by the Servicemembers Civil Relief Act (50 U.S.C. App. 501 et
			 seq.) has been interpreted narrowly by the Secretary of Education not to apply
			 to Federal student loans.
				(7)Members of the
			 Armed Forces who return from deployment overseas in the Armed Forces and who
			 are unable to continue immediately a program of education that they were forced
			 to discontinue because of such deployment are being forced to begin making
			 payments on their private students loans only 1 month after such return.
				(8)The transition
			 from service in the Armed Forces in a combat theater to a classroom is a
			 difficult challenge and should not be rushed merely to avoid paying back
			 student loans.
				(9)As of the date of
			 the enactment of this Act, colleges are not required to make reasonable
			 accommodations for students who are called to active duty in the Armed Forces,
			 such as tuition reimbursement and relaxation of requirements for
			 reenrollment.
				(10)Members of the
			 Armed Forces who return from deployment overseas and attempt to reenroll in a
			 program of education are overwhelmed with bureaucracy.
				(11)Studies have shown
			 that symptoms of post-traumatic stress disorder (PTSD) and other non-apparent
			 injuries may take up to a year to manifest.
				(12)Members of the
			 Armed Forces deserve to have at least a full academic year to reintegrate into
			 society before they are required to begin paying back student loans.
				(13)Members of the
			 Armed Forces who fight to protect the United States deserve a Government that
			 fights to protect them.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to assist members
			 of the Armed Forces who return from a deployment to transition from military
			 service to civilian life and to undertake programs of education they were
			 forced to discontinue because of such deployment;
				(2)to provide a
			 13-month transition period for such members to reenroll in such a program of
			 education and to begin paying back student loans undertaken for such program of
			 education;
				(3)to institute a 6
			 percent interest rate cap on student loans of a member of the Armed Forces
			 while such member is deployed on active duty; and
				(4)to require
			 providers of programs of education to provide reasonable accommodations to
			 their students who are members of the Armed Forces and who discontinue a
			 program of education because of a deployment.
				3.Relief for
			 students who are members of Armed Forces during period of military
			 service
			(a)In
			 generalTitle VII of the
			 Servicemembers Civil Relief Act (50 U.S.C. App. 591 et seq.) is amended by
			 adding at the end the following new section:
				
					707.Tuition,
				reenrollment, and student loan relief for postsecondary students called to
				military service
						(a)Tuition and
				reenrollmentWhenever a
				servicemember is called, activated, or ordered to military service and
				withdraws or takes a leave of absence from the institution of higher education
				in which the servicemember is enrolled, the institution shall—
							(1)refund to such
				servicemember the tuition and fees paid by such servicemember (other than from
				the proceeds of a grant or scholarship) for the portion of the program of
				education for which such servicemember did not receive academic credit after
				such withdrawal or leave; and
							(2)provide such
				servicemember an opportunity to reenroll with the same educational and academic
				status in such program of education that the servicemember had when activated
				for military service.
							(b)Deferment of
				repayment of loansWhenever a
				servicemember is called, activated, or ordered to military service and
				withdraws or takes a leave of absence from the institution of higher education
				in which the servicemember is enrolled, the following rules shall apply to a
				provider of students loans who has provided a student loan to such a
				servicemember that is not in repayment status on the date the period of
				military service begins:
							(1)If the
				servicemember reenrolls in the program of education (or a comparable program)
				within 13 months following the period of military service, the provider shall
				disregard the entire period the program of education was discontinued in
				determining the date on which repayment of the student loan is to begin.
							(2)If the
				servicemember does not so reenroll, the provider shall not require repayment of
				the student loan to begin before the later of the last day of such 13-month
				period or the date the repayment was to begin without regard to this
				subsection.
							(c)DefinitionsIn
				this section:
							(1)The term
				Federal financial aid program means a program providing loans
				made, insured, or guaranteed under part B, D, or E of title IV of the Higher
				Education Act of 1965 (20 U.S.C. 1077 et seq., 1087a et seq., 1087aa et
				seq.).
							(2)The term
				institution of higher education means a 2-year or 4-year
				institution of higher education as defined in section 102 of the Higher
				Education Act of 1965 (20 U.S.C. 1002).
							(3)The term
				student loan means any loan, whether Federal, State, or private,
				to assist an individual to attend an institution of higher education, including
				a loan made, insured, or guaranteed under part B, D, or E of title IV of the
				Higher Education Act of 1965 (20 U.S.C. 1077 et seq., 1087a et seq., 1087aa et
				seq.).
							.
			(b)Exemption of
			 student debts from creditor protection based on income
			 levelSection 207(c) of the Servicemember’s Civil Relief Act (50
			 U.S.C. App. 527(c)) is amended by adding at the end the following new sentence:
			 This subsection shall not apply with respect to an obligation or
			 liability that is incurred by a servicemember who, at the time the
			 servicemember is called to military service, is a student enrolled within six
			 months of activation at an institution of higher education on a full-time
			 basis, as determined by that institution.
			(c)Clerical
			 amendmentThe table of contents in section (1)(b) of such Act is
			 amended by adding at the end the following new item:
				
					
						Sec. 707. Tuition,
				reenrollment, and student loan relief for postsecondary students called to
				military
				service.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall take effect for
			 periods of military service beginning after the date of the enactment of this
			 section.
			
